Citation Nr: 1759325	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  04-34 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for injuries claimed as a result of an assault at a VA facility in October 1998.  

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to an effective date prior to April 16, 2001 for the grant of service connection for hypertension.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 10, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran appealed a January 2003 rating decision that, in pertinent part, denied service connection for hypertension and a left hip disability.  

A January 2005 rating decision denied entitlement to TDIU.  

An October 2008 rating decision denied entitlement to compensation pursuant to 38 U.S.C. § 1151 for injuries claimed as a result of assault at a VA medical facility in October 1998.  

In May 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who has since retired.  

In a July 2012 decision, in pertinent part, the Board granted service connection for hypertension, denied service connection for a left hip disability, and denied the 38 U.S.C. § 1151 claim.  The Board remanded the TDIU claim.  

In a July 2012 rating decision, the RO implemented the award of service connection for hypertension, and assigned an effective date of April 16, 2011 for the grant of service connection based on the date the RO received the Veteran's claim.  The Veteran timely appealed for an earlier effective date for the grant of service connection for hypertension.  

Before the TDIU claim was returned to the Board, the RO issued a rating decision in March 2013 which addressed claims unrelated to this appeal.  As a result of that rating decision, the combined rating for the Veteran's service-connected disabilities was increased to 100 percent, effective from March 10, 2009.  The RO subsequently issued a supplemental statement of the case (SSOC) in March 2013 which, in pertinent part, recharacterized the TDIU issue to only include the time period prior to March 10, 2009 because the Veteran's combined disability rating was 100 percent from March 10, 2009 onward.  The RO reasoned that the TDIU claim from March 10, 2009 onward was moot because the Veteran was already in receipt of a 100 percent schedular rating from that point forward.  

Although the issue has been characterized as such ever since (including in subsequent Board remands in July 2013, September 2015 and May 2016), the Board finds that such characterization is not proper.  A TDIU claim does not automatically become moot when a combined 100 percent schedular rating is assigned based on multiple service-connected disabilities because a separate award of TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (SMC warranted where veteran has a totally rated service-connected disability, as well as "additional service-connected disabilities independently ratable at 60 percent or more").  See Bradley v. Peake, 22 Vet.App. 280, 293 (2008) (holding that a grant of TDIU based on a single disability constitutes a totally rated service-connected disability for purposes of section 1114(s)).  See also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As such, pursuant to Bradley and Buie, VA has a duty to maximize benefits and therefore must consider the TDIU issue for the entire period covered by the claim to include whether a TDIU based on a single disability is warranted.  

In July 2013, the Board remanded the TDIU claim and the claim for an earlier effective date for the grant of service connection for hypertension.  

In July 2015, the Veteran elected to attend another Board hearing because the VLJ who conducted the May 2012 Board videoconference had since retired.  In September 2015 and May 2016 the Board remanded the case to afford the Veteran another Board hearing, which was subsequently held before the undersigned VLJ in August 2017.  

Meanwhile, the Veteran appealed the Board's July 2012 denial of service connection for a left hip disability and the denial of the claim for compensation pursuant to 38 U.S.C. § 1151 to the United States Court of Appeals for Veterans Claims (CAVC).  In an October 2015 Memorandum Decision, the CAVC vacated the July 2012 Board decision as to the denial of service connection for a left hip disability and the denial of compensation pursuant to 38 U.S.C. § 1151, and remanded these matters back to the Board for readjudication.  

At the August 2017 Board hearing, the Veteran raised the issue of whether there was a clear and unmistakable error (CUE) in a July 1978 rating decision that denied service connection for hypertension.  To date, however, it does not appear that the Veteran has filed a formal CUE claim.  That notwithstanding, the RO has not yet addressed a CUE claim, and therefore the Board does not currently have jurisdiction to review it, and the matter is therefore referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue(s) of service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran incurred injuries at a VA facility in October 1998 due to his own willful misconduct.

2.  In a July 1978 rating decision, the RO denied service connection for, inter alia, hypertension; the Veteran was provided notice of this action in August 1978.  

3.  In August 1978 correspondence, the RO notified the Veteran that additional VA medical records were being requested, and as such, the Veteran's claims would be readjudicated following a review of that evidence; and, if the decision remained unfavorable, the Veteran would have an opportunity to appeal.  

4.  In a September 1978 confirmed rating decision, the RO noted that the additional VA medical records did not provide any additional pertinent facts or findings that would warrant a change to the previous determination; the Veteran was provided notice of this action in October 1978, but he did not timely appeal.  

5.  April 16, 2001 is the first contact from the Veteran that could be construed as a claim to reopen the previously denied claim of service connection for hypertension since the September 1978 rating decision became final.  

6.  The evidence is in relative equipoise as to whether the Veteran has been unemployable solely due to his service-connected psychiatric disorder since he was last gainfully employed in September 2004.  

7.  The Veteran's service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder is rated at 70 percent disabling, effective from April 8, 1996; and, the Veteran's other service-connected disabilities are independently ratable at 60 percent or higher, effective from May 16, 1997.  

8.  The Veteran's combined schedular disability rating for compensation purposes is 80 percent from April 8, 1996, 90 percent from May 16, 1997, 100 percent from March 10, 2009, 90 percent from January 1, 2014, and 100 percent from April 21, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for claimed additional disabilities occurring at a VA facility in October 1998 have not been met.  38 U.S.C § 1151 (West 2012); 38 C.F.R. § 3.361 (2017).

2.  The August 1978 and September 1978 rating decisions denying service connection for hypertension are final.  38 U.S.C. § 7105 (West 2012).

3.  The criteria for an effective date prior to April 16, 2001 for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).   

4.  The criteria for entitlement to a TDIU have been met since the Veteran became unemployed in September 2004.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

5.  The criteria for entitlement to a special monthly compensation (SMC) under 38 U.S.C. § 1114(s) have been met since the effective date of the TDIU.  38 U.S.C. § 1114(s); 5103, 5107; 38 C.F.R. § 3.102, 3.350 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in letters dated June 2001 (Left Hip), October 2004 (TDIU), March 2006 (notification regarding the assignment of initial ratings and effective dates), and September 2007 (1151 claim).  38 U.S.C §§ 5100, 5102-5103A, 5106, 5107, 5126 ( West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  See also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the claim for an earlier effective date for the grant of service connection for hypertension, this is a downstream claim arising from a disagreement with the effective date assigned for the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records (STRs), post-service records and records from the Social Security Administration.  Additionally, for the reasons set forth below, the Board finds that a VA examination is not necessary to decide the 1151 claim because the dispositive issue is not medical in nature.  The Board is denying the claim irrespective of whether there is additional disability that resulted from the actions of VA personnel, because the Board is finding that any additional disability is due to the Veteran's willful misconduct; and, that the actions of VA personnel were reasonably foreseeable, proper, and without negligence or carelessness, or error in judgment.  Accordingly, VA is not obligated to obtain a medical nexus opinion because no such opinion would change the outcome of this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (West 2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  

Additionally, the Agency of Original Jurisdiction has fulfilled all prior Board remand directives with respect to these claims.  See July 2012, July 2013, September 2015 and December 2016 Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was provided a hearing before the undersigned VLJ in August 2017.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

II.  38 U.S.C. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C. § 1151 for additional disability resulting from an altercation with VA security personnel at a VA medical center (VAMC) in October 1998.  

At a November 2004 VA examination, the Veteran reported that he was attacked by a VA security guard in October 1998, noting that during the ordeal, his arms were twisted and someone choked him from the back on his neck.  The Veteran also reported that the incident happened when he was accused of pointing an umbrella at a security officer.  

At his May 2012 Board hearing, the Veteran's representative argued that the Veteran's actions during the October 1998 incident were caused by his service-connected PTSD.  The appellant testified that he felt that the VAMC personnel made errors in judgment and were at fault in not properly dealing with a patient known to suffer from PTSD, and that his conduct on that day was a manifestation of his PTSD.  

At his August 2017 hearing, the Veteran testified that his back, neck and shoulder conditions were aggravated as a result of being attacked at a VA facility in October 1998.  The Veteran also testified that he had done nothing to provoke the attack, and simply wanted his name cleared.  Transcript, p. 10.  He also testified that his PTSD had nothing to do with the incident, even though his representative at the time of the May 2012 hearing argued otherwise, as noted above.  

At the time of the August 2017 hearing, the undersigned was not aware that the October 1998 VA police report was already part of the record (which contains over 1500 documents).  The undersigned advised the Veteran that he should obtain and submit any police reports and videos to support his claim that the October 1998 assault by VA police offers was unprovoked.  August 2017 Hearing Transcript, p. 9.  However, following the hearing, the Veteran submitted correspondence in September 2017 indicated that he would not send a police report or other report "to be used against me."

The VA police records from 1998 were already of record.  A review of those records shows that the October 1998 incident was not the first time the Veteran was found to be disorderly at the VAMC.  According to the report, the Veteran was very rude and disorderly with employees in demanding his medical records.  When the employee explained to the Veteran that his doctor would have to first release the records before copies could be provided to the Veteran.  The Veteran was not satisfied with that answer and continuously used rude language and mannerisms toward the employees.  The officer tried to calm the Veteran down, but he refused to listen.  While he did not threaten anyone, he was nevertheless very rude to all personnel and had a very negative attitude.  The report also indicated that the Veteran had been observed at the emergency room area of the VAMC on other occasions with this same type of attitude.  

The VA police report from October 1998 indicates that while present in the VAMC, the Veteran refused to give his name or state his reason for being in a particular room at the VAMC.  When the officer arrived, he observed the Veteran sitting in a chair swinging his umbrella with his right hand, in a hammering motion.  The Veteran also refused to identify himself to the officer, and when asked to place the umbrella on the floor, the Veteran refused.  The first officer on the scene left the room and requested backup.  The nurse told the officer that if the Veteran was willing to put his umbrella down, that he would get a doctor to clip his toenails and he could be sent on his way.  When the second officer arrived, both officers returned to the room in which the Veteran was sitting and again asked him to put the umbrella down.  One of the officers reached to grab the umbrella and that is when the Veteran jumped out of his seat and assaulted the officer.  The other officer attempted to restrain the Veteran but the report reflects that the Veteran resisted attempts to restrain him.  He was ultimately brought to the ground and handcuffed.  He was subsequently treated in the emergency room for a small laceration to the neck and a bump on the head incurred during the struggle.  Local police also responded and ultimately took the Veteran into custody and escorted him off VA property, citing the Veteran for resisting arrest and simple assault.  

An October 1998 VA emergency room record reveals that the Veteran was treated while in police custody.  The Veteran was noted to be on antidepressant medication at that time, but insisted that the medication was for "stress."  The Veteran was treated for an 8 centimeter superficial laceration on his left neck.  A diagnosis of assaultive behavior, diabetes mellitus, and depression was indicated.  

A private hospital treatment record dated October 6, 1998, the same day of the incident, reveals that the Veteran sought treatment for injuries sustained in the altercation at the VAMC.  The diagnosis was a fracture of the left thumb, a right wrist sprain, and contusions to the forehead.  At a November 1998 private medical follow-up, the Veteran reported that he was "visiting a patient" at the time of the October 1998 altercation at the VAMC.  However, this is inconsistent with the Veteran's statement at an August 1999 VA psychiatric progress report that he was at the VAMC for an appointment at the time of the October 1998 attack.  

The examiner in August 1999 noted that the Veteran was cooperative, but also presented limited and evasive information.  On examination, the Veteran's speech was markedly circumstantial, and his cognition, insight, and judgment were only fair.  

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct; and, (1) the additional disability was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or, in the alternative, (B) the event was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A), (B).

In determining whether an additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  

While it is undisputed that the October 1998 incident involved VA police officers and a nurse (who was not providing treatment), the Court in Viegas v. Shinseki, 705 F.3d 1374 (Fed Cir. 2013) found that the first element of causation is met not only when an injury is directly caused by the actions of VA employees, but also when that injury occurs in a VA facility as a result of the VA's negligence.  In Viegas, the Veteran was attempting to lift himself into his wheelchair when a grab bar he was using in a bathroom at a VA medical facility came loose from the wall and caused him to fall to the floor.  The Veteran had stopped to use the bathroom following an aquatic therapy session at the facility.  The Federal Circuit found that the appellant's injury was not merely "coincident" with his prescribed physical therapy, but was instead caused by the VA's failure to properly maintain and install the equipment required so that the treatment could take place.  Id. at 1379.  

The Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. 1151 (a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 38 U.S.C. §  1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  

In some instances, laypersons are competent to provide an opinion of a medical nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, the Veteran contends that he incurred additional disabilities as a result of the October 1998 incident; and, that the assault on him was unprovoked.  

It is undisputed that the Veteran was treated for injuries incurred during the October 1998 incident, including a broken thumb, sprained wrist, a neck laceration, and a bump on the head.  However, the Board finds that the Veteran's assertions that the assault on him was unprovoked, are not supported by the evidence of record, and are in fact outweighed by the other evidence of record which shows that the assault and any injuries resulting from the October 1998 incident were the result of his own willful misconduct.  

The Veteran has steadfastly maintained that he did nothing wrong, was attacked by the VA personnel for no reason, and that he was accused of things that never happened.  However, the Board finds that the Veteran's lay statements regarding why the incident took place are in contrast to the written incident reports showing what actually occurred.  In weighing the Veteran's statements against the written records, the Board finds that the police reports outweigh the Veteran's lay statements.  First, the Veteran's statements as to why he was at the VA facility when the October 1998 incident took place are internally inconsistent.  On one occasion he indicated that he was there visiting a patient, and on another occasion he indicated that he was there to receive treatment.  Further, the Board finds more probative the written police reports and VA psychiatric progress report, which were generated more contemporaneous in time to the actual incident than the Veteran's unsupported account of what happened.  The information documented in the written police records outweighs the Veteran's recollection of why the incident took place.  These records show that the Veteran had a history of disorderly behavior which was documented in January 1998, prior to the October 1998 incident in question.  This documented pattern of behavior outweighs the Veteran's assertion that he did nothing to provoke the attack.  Additionally VA treatment records and examination reports, as summarized above, suggest that the Veteran is not an accurate historian, and, that his memory, insight, and judgment are impaired.  As noted above, the Veteran reported to a VA examiner that he was awarded SSA disability due to his back and neck disabilities; however, the SSA records clearly document that the Veteran was awarded SSA because of his psychiatric disorder.  Accordingly, the Board finds the Veteran's assertion that he did nothing to provoke the October 1998 incident are not credible.  

The police reports demonstrate that the VA personnel tried to reason with the Veteran before the physical altercation began, but the Veteran refused to listen.  This is consistent with past behavior as noted in the police report.  It was this willful misconduct that instigated the police action.  When the police tried to remove an umbrella from the Veteran for fear that he would use it as a weapon, the Veteran became violent, abusive, and assaultive.  In response to this behavior, the police officers attempted to restrain the Veteran but the Veteran resisted.  That was the cause of his injuries sustained in October 1998.  

As to whether the VA personnel acted negligently, the Board finds just the opposite.  The VA personnel acted appropriately based on the Veteran's behavior.  In other words, the Veteran's injuries sustained as a result of the incident was an event reasonably foreseeable in light of the Veteran's misconduct.  This case can be distinguished from Viegas because the facts in Viegas show that the appellant in that case incurred additional disability as a result of VA negligence in failing to properly install and maintain the grab bar.  In this case, the Veteran instigated the October 1998 incident which led to his injuries, and the actions by VA personnel were in response to the Veteran's willful misconduct.  Furthermore, following the incident, the VA police properly sent the Veteran to the emergency room for his injuries.  There is no basis to find that VA personnel acted negligently, carelessly, without proper skill; or, that they exercised error in judgment.  Rather, the Board finds that the VA police officers acted responsibly and appropriately based on the Veteran's behavior.  

As noted above, the Veteran's representative argued in May 2012 that the Veteran's service-connected PTSD caused his actions which led to the October 1998 attack.  The Veteran has denied that his PTSD had anything to do with the attack, but he is not necessarily competent to make such a finding.  Regardless, even if we assume that the Veteran's behavior was due to his PTSD, the outcome remains the same.  The fact remains that the VA personnel who reacted to the Veteran's misconduct acted appropriately in carrying out their duties as police officers whether or not the Veteran's actions were due to his PTSD.  Even if the Board finds that the Veteran's disorderly conduct, abusive behavior, and resisting restraint were caused by his PTSD, that does not change the expectations of the VA police in how they should respond to the Veteran's assaultive behavior.  Following the Veteran's inappropriate actions, the police officers attempted to restrain the Veteran, and the Veteran resisted, leaving the officers no choice but to use force to keep the Veteran from harming others.  Under these circumstances, the police offers used proper judgment regardless of whether the behavior was due to the PTSD.  

Furthermore, the police reports reflect that the Veteran was not at the VAMC on that day for a psychiatric appointment or treatment therefor.  Rather, the police report suggests that the Veteran showed up at the VAMC without an appointment, and was demanding to have his toenails clipped.  

Accordingly, the Board finds that the evidence showing willful misconduct outweighs the Veteran's lay statements; and, even if we find that the Veteran's actions resulted due to his PTSD, VA personnel acted appropriately under the circumstances.  Thus, the preponderance of the evidence is against his claim for benefits under 38 U.S.C.A. § 1151.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Effective Date - Service Connection Hypertension

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400 (q).  If new and material evidence other than service department records is received within the appeal period or prior to appellate decision, the effective date will be as thought the former decision had not been rendered.  

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

[In other words, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).

Also, under former 38 C.F.R. § 3.157 (a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157 (b) (2014).

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id. 

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In a July 1978 rating decision, the RO denied service connection for, inter alia, hypertension; the Veteran was provided notice of this action in August 1978.  

In August 1978 correspondence, the RO notified the Veteran that additional VA medical records were being requested, and as such, the Veteran's claims would be readjudicated following a review of that evidence; and, if the decision remained unfavorable, the Veteran would have an opportunity to appeal.  

In a September 1978 confirmed rating decision, the RO noted that the additional VA medical records did not provide any additional pertinent facts or findings that would warrant a change to the previous determination; the Veteran was provided notice of this action in October 1978, but he did not timely appeal.  

April 16, 2001 is the first contact from the Veteran that could be construed as a claim to reopen the previously denied claim of service connection for hypertension since the September 1978 rating decision became final.  

The Veteran asserts that an earlier effective date is warranted for the grant of service connection for hypertension because he believes that his hypertension began in service, but was refused medication for it at that time.  At his August 2017 hearing, the Veteran appeared to raise the issue of CUE in the July 1978 rating decision because he asserts that he did, in fact, have hypertension at that time but the July 1978 rating decision found no evidence of disability.  While the issue of an earlier effective date for the grant of service connection is inextricably intertwined with the issue of whether there is CUE in a prior rating decision, the Veteran has not yet initiated a formal CUE claim, therefore there is no inextricably intertwined issue to be resolved at this time.  Furthermore, if the Veteran were to ultimately file, and prevail, on a CUE claim, that determination would subsume this decision.  Accordingly, the Board may proceed without prejudice.  

Unfortunately, the pertinent and undisputed facts in this case are that a claim of entitlement to service connection for a hypertension was denied in July 1978, and that denial was confirmed in September 1978.  The Veteran did not appeal that determination and it became final.  A new claim of service connection for hypertension was not submitted until April 16, 2001.   Prior to that date, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for hypertension.  

Under the law, the earliest effective date and the appropriate effective date for the grant of service connection for hypertension in this case is April 16, 2001, the date of receipt of the Veteran's petition to reopen.  

IV.  TDIU

The record shows that the Veteran was medically retired from his job at a casino in September 2004.  A November 2004 VA examination indicates that the Veteran left his job due to his non-service-connected back and neck pain.  

However, records obtained from the Social Security Administration indicate that the Veteran became unemployable in September 2004 as a result of affective disorders and anxiety.  Also, at his August 2017 hearing before the undersigned, the Veteran testified that he was having trouble on the job with his memory.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is determined that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § § 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

Total disability ratings for compensation may be assigned pursuant to 38 C.F.R. § 4.16(a) where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system and/or disabilities resulting from common etiology or a single accident are considered as one disability.  Id.  

The Board must determine whether the Veteran is precluded from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") as a result of service-connected disabilities.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  To prevail in a claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place the Veteran in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  

The ultimate responsibility for determining the effects of disabilities on the question of employability rests with the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's service-connected disabilities include PTSD (rated at 70 percent disabling from April 8, 1996); coronary artery disease (CAD), status post subendocardial myocardial infarction (rated at 30 percent from June 27, 1989, 60 percent from March 10, 2009, 30 percent from January 1, 2014, and 60 percent from April 21, 2015); diabetes mellitus (rated at 20 percent from May 16, 1997); peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities (with each extremity rated at 10 percent from May 16, 1997); otitis (rated at 10 percent from August 18, 2003); tinnitus (rated at 10 percent from August 18, 2003); pes planus (rated at 10 percent from March 19, 2004); and, bilateral hearing loss, erectile dysfunction and hypertension (all rated as noncompensable).  The combined evaluation for compensation purposes since the Veteran became unemployed in 2004 is:  90 percent from March 19, 2004; 100 percent from March 10, 2009; 90 percent from January 1, 2014; and, 100 percent from April 21, 2015 onward.  

Accordingly, the threshold schedular percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met for the entire time covered by this TDIU claim.  Thus, the only remaining questions are whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history, and if so, whether such unemployability is due to single service-connected disability (for purposes of establishing entitlement to SMC under 38 U.S.C. § 1114(s)).  

The record shows that the Veteran filed a formal TDIU claim that was received at the RO on September 20, 2004, shortly after he became unemployed earlier that month.  

As noted above, the Veteran's service-connected PTSD has been rated at 70 percent for the entire period that the Veteran has been unemployed since September 2004.  Likewise, the record contains persuasive evidence to show that he is unemployable due to service-connected psychiatric disability.  See, e.g., SSA records, January and October 1998 VA police reports, a November 2004 VA examination, and an August 1999 VA psychiatric progress report.

The Veteran reported to a VA examiner in November 2004 that he was asked to resign from his casino security job because of increased absenteeism, which he asserted was due to his orthopedic pain in his back and neck.  The examiner ultimately concluded that these disabilities rendered the Veteran unemployable; however, the examiner never considered the effects of the Veteran's service-connected psychiatric disorder on his employability.  

However, as noted above, the SSA records show that he began receiving SSA disability in September 2004 due to his psychiatric disorder.  In addition, the Veteran reported to the VA examiner in November 2004 that he was fired from two other post-service jobs because he could not get along with others.  

Other VA psychiatric records suggest that the Veteran has problems with impulse control, and this is consistent with the 1998 police reports showing disorderly conduct, resisting arrest, and assaultive behavior.  

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unemployable solely due to his PTSD.  In such cases, the Board must resolve all doubt in the Veteran's favor.  Accordingly, a TDIU due to the Veteran's service-connected PTSD is warranted from the date of claim, which is shortly after the Veteran's last date of employment in September 2004.  

V.  SMC under 38 U.S.C. § 1114(s)

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C. § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, a TDIU due to service-connected PTSD has been granted as of September 2004.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his TDIU due solely to service-connected PTSD), and has additional service-connected disabilities (i.e. CAD, diabetes, peripheral neuropathy of all four extremities, otitis, tinnitus, and pes planus) that are independently rated at more than 60 percent combined, the statutory criteria for SMC at the housebound rate have been met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114 (s) is granted.


ORDER

The claim for entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional disability resulting from an October 1998 altercation at a VA facility is denied.  

An effective date prior to April 16, 2001 for the grant of service connection for hypertension is denied.  

A TDIU is granted, effective from September 20, 2004.

SMC pursuant to 38 U.S.C. § 1114(s) is granted from September 20, 2004.  


REMAND

The Veteran seeks service connection for left hip arthritis.  He asserts that he injured his left hip during service when he fell down a hill in 1971.  

The Veteran's statement that he injured his left hip during service has been accepted as true because the Veteran's claimed injury was incurred during combat in Vietnam.  

The Veteran was diagnosed with left hip arthritis in March 1992 based on x-ray findings.  

Although the Veteran maintains that he has had left hip pain since service, he consistently reported only a back injury as a result of the in-service fall in 1971 from the time of discharge from service until the March 1992 x-rays revealed left hip arthritis.  

That notwithstanding, the Board is required to provide the Veteran with a VA examination to obtain a nexus opinion because his report of an in-service left hip injury has been accepted as true, and he has a current diagnosis of left hip arthritis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's left hip disability.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether any current left hip disability, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

Please provide a complete explanation for the opinion.

2.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for a left hip disability.  If the benefit sought on appeal remains denied, provide the appellant with an Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


